DETAILED ACTION
Claims 1-26 are pending as amended on 06/28/22,
claims 1-13 being withdrawn.

Response to Amendment
This final action is a response to the amendment filed on June 28, 2022.  Claims 17-19 & 22-23 have been amended as a result of the previous action; the lack of antecedent basis rejections have been deleted accordingly.  The prior art rejections of the claims have been maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17, 19-20 & 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Seiders et al., US 10,143,282 in view of Tominaga, US 2007/0226966.
With regard to claims 14 & 20, Seiders teaches methods of manufacturing various coolers, wherein a four-sided soft thermoplastic body/lid comprising TPU or the like (e.g. [Col. 21, 37-41]) may be attached to both a rigid molded plastic base [Col. 7, 50-54, Col. 24, 60 – Col. 25, 7, etc.] & top [Col. 23, 42-45, Col. 28, 31-48, etc.], using any known attachment method, including with the aid of various thermoplastic sealing strips across seams [Col. 23, 1-63, Col. 24, 25-29, etc.], which would be obvious for one of ordinary skill in this art to use for reinforcing any seam, and wherein such known attachment methods may comprise conventional species such as heat welding, adhesive bonding, sewing or riveting as needed, and the lid is closed to the body via a zipper [Col. 24, 10-18] in the conventional manner (throughout, e.g. abstract, [Col. 23, 1-27 & FIGS. 5, 8, 29, 35, 40]).  It would also have been obvious for one of ordinary skill in this art to form the geometries of a protective molded base and/or top in any desired shape, such as a flat panel (e.g. [FIG. 5]) or a three-dimensional cap (e.g. [FIG. 8]).
While this reference does not expressly disclose that its thermoplastic sealing strips are both welded to the thermoplastic body & also sewed to the rigid base, Seiders of course teaches that all such known species of joining method could be employed to connect the various segments of the cooler (throughout, e.g. [Col. 23, 1-27]), wherein trying each such option from this limited set when taping a seam (attaching the edges of a seam strip) would appear to be obvious.  Further, as expressly taught by Tominaga, it was well-known in this art to attach thermoplastic polymers which are alike via welds, and attach different, non-weldable types of polymers together via sewing or the like [0011].  It would have been obvious to one of ordinary skill in the art to combine the teachings & suggestions of Tominaga with those of Seiders, in order to attach these common TPU seam strips via welds to TPU layers such as soft films/fabrics & via stitching to dissimilar materials which do not weld as well, such as molded protective shells.
With regard to claim 15, Seiders teaches conventional waterproof liner materials [Col. 9, 58 – Col. 10, 7].
With regard to claim 16, Seiders teaches conventional zippers around more than three sides between lid/body [FIGS. 24-26].
With regard to claims 17, 19 & 22-23, Seiders teaches liners as noted above as well as conventional insulative support structures at the claimed locations [FIGS. 40 & 41] which can comprise closed cell foam [Col. 35, 13-18].
With regard to claim 24, Seiders teaches conventional zipper tapes which can be welded onto the lid/body in the usual manner [Col. 8, 20-65], and while this reference does not recite a “rubber” per se, its thermoplastic polyurethane ‘rubbers or elastomers such as TPU’ (as described in Applicant’s disclosure) would be considered to satisfy the term or otherwise render “rubbers” obvious to try from the limited group of similar materials which can be suitably welded to a TPU cooler skin as taught.
With regard to claim 25, Seiders teaches conventional handle attachment throughout, as well as the common practice of attaching a plurality of wheels to rigid components [Col. 1, 30-38], wherein attaching wheels to the rigid bases taught by Seiders would have been prima facie obvious to increase ease of movement, and welded handle structures on sides/backs of the coolers are taught throughout (e.g. [Col. 22, 36-53 & FIG. 26]).

Claims 18 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seiders et al., US 10,143,282 in view of Tominaga, US 2007/0226966 and further in view of Stephens, US 2018/0263346.
The teachings of Seiders & Tominaga have been detailed above, and while these references do not expressly disclose that any rigid structural components comprise ABS polymer, this was a commonplace material choice in this art, as taught for example by Stephens, which notes that hard cooler components (liners, rims, battens, covers, mounts, bases, etc.) typically comprise molded ABS (and soft cooler components typically comprise TPU sheets, as in Seiders) [0045, 0049].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Stephens with those of Seiders & Tominaga, in order to yield a soft cooler bag with durable support structures comprising well-known materials with predictable success.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed June 28, 2022 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  While Applicants appear to argue that the rejections fail to illustrate where the claimed method of welding & sealing the two respective sides of a thermoplastic strip ‘can be found in the cited references’, the outstanding rejection is not an anticipation rejection.  The test for an obviousness rejection is not whether a feature of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As noted previously, Seiders provides numerous examples which do teach or suggest the conventional features of making coolers which are claimed: providing soft thermoplastic portions which comprise a cooler body & a connected, zippable lid (each of which has four sides), as well as durable rigid plastic cooler bottoms & tops which can be attached to these soft parts, such as via conventional joining strips.  Any soft & flexible portions of these coolers may comprise widely known “weldable” and “waterproof” fabrics such as TPU fabric, whereas any rigid components are said to utilize relatively hard, molded EVA or the like.  See for example Figures 29A, 35F, or 40A, which each teach examples of a soft “xx01B1” body, attached to a “xx01B2” strip, attached to a “xx01B3/xx01B4” molded rigid bottom, as well as a soft “xx01A3” connected & zippable lid, attached to a “xx18” strip, attached to a “xx01A1/xx01A2” or “xx01A” or “5217” molded rigid top in a similar fashion.
Seiders also repeatedly teaches throughout that one may join all of its various portions via any conventional joining techniques, such as thermoplastic (i.e. RF) welding, sewing/stitching, or applying adhesive.  And, while this reference does not expressly disclose why one ought to attach two outer body thermoplastic layers – such as a TPU body “xx01B1” & TPU strip “xx01B2” via thermoplastic welding, such would of course have been the most obvious technique for joining these two alike & meltable segments.  In fact, any of the three joining methods suggested in the prior art (i.e. welding/sewing/adhering) would have been obvious for one of ordinary skill to try at any such junction in the cooler.  Likewise, it would have been obvious to try the prior art’s other suggested option of stitching to join the flexible strip to the stiffer, molded section.  While Seiders does not appear to expressly disclose an example wherein both the upper, soft body-adjoining edge of the strip is joined via welding, whereas the lower, molded body-adjoining edge is joined via sewing, this would have been prima facie obvious to arrive at due to the limited number of combinations of the common joining methods suggested above by the prior art.  Further still, Tominaga was cited as an explicit example of another common-sense teaching in this art: whenever welding two dissimilar plastic pieces together fails to provide a satisfactory attachment, mechanical attachment via sewing is known to be a conventional & useful option.  Again, it would have been obvious to use this suggestion in order to enhance a connection between a soft strip and a hard base in a predictable fashion, thus arriving at the claimed invention.  The rationale for using each of these different joining techniques – besides them being obvious to try from the limited set of options given by the primary reference – is to provide a simple weld between like pieces, and a mechanical joint wherever a simple weld might not be satisfactory.  Tominaga, from this same field of assembling waterproof plastic films/fabrics/fasteners, and providing a clear teaching directed to the same attachment problem as Applicants, is considered to be a relevant example of such a rationale.  Thus, the instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.
Examiner notes that the apparent inventive feature at issue concerns the nature of Applicant’s disclosed strip, wherein their process of sewing (i.e. piercing) a TPU strip is alleged to somehow be more waterproof than a conventional sewn TPU strip might be.  However, it is noted that the pertinent structure of said strip (depicted for example in Applicant’s Figures 3-4) has not been set forth in the claim language thus far.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745